DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 9/1/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ANDERSON/           Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                             





Election/Restrictions
Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42, 48 are confusing because it is not clear if “drive tube” (1080, Fig. 31; 1280 Fig. 41) is part of the tool (1000, Fig. 31; 1200, Fig. 41) or if it is a separate element from the tool (flight/auger part 1020, 1040, 1100, 1110, Fig. 31; 1220,1240,1300, Fig. 41). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41-48,51 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Korean document (KR 10-2012-0035079).
Korean document ‘079 teaches an installation apparatus (see Figs. 5-8) for installing at least a portion of a tube of a tubular heat exchanger (20,60) in soil (10) about a helical path (created via 50,51, see Fig. 5) and for leaving at least the portion of the tube in the soil (see Fig. 8) when a tool (50,51) of the installation apparatus is removed from the soil, the installation apparatus comprising:
the tool (50,51) configured to engage the tube (20,60) and engage the soil (50,51, Fig. 5) and thereby position at least the portion of the tube (20,60) in the soil about the helical path (created via 50,51, see Fig. 5) when installing at least the portion of the
tube in the soil;
wherein the tool (50,51) is further configured to be removed (see Fig. 8) from the soil without uninstalling at least the installed portion of the tube from the soil.
Re claim 42, a drive tube (part of 50) configured to apply a rotational torque to the tool (50,51, see Fig. 5); and an actuator configured to attach to the drive tube (see Fig. 5) This similar to members 1080, 1280 of applicants (drive tube and tool, Figs. 31,41).

Re 43, wherein the tool includes one or more flights (51, Fig. 5) and the tool is thereby configured to engage the soil.
Re claim 44, wherein the tool includes one or more threads (51, Fig. 50) and the tool is thereby configured to engage the soil.
Re claim 45, wherein the tool includes at least one tube guide (the lower threaded end of member 50) and thereby engages the tube (via member 20,60 engage lower end of member 50).
Re claim 46, wherein the at least one tube guide (the lower threaded end of member 50) is configured to slidingly engage at least a portion of the tube (via member 20,60 engage lower end of member 50) and is thereby configured to position at least the portion of the tube in the soil about the helical path (created via 50,51, see Fig. 5) when installing at least the portion of the tube in the soil.
Re claim 47, wherein the tool includes at least one tube guide (the lower threaded end of member 50) and thereby engages the tube (via member 20,60 engage lower end of member 50) and wherein the at least one tube guide (the lower threaded end of 50) is supported by the one or more flights (51).
Re claim 48, see claim 42 above.
Re claim 51, a cutting member (61, Fig. 11).
Allowable Subject Matter
Claims 49,50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 9/1/2021, with respect to claims 41-42, 45-46 have been fully considered and are persuasive.  The rejection of claims 41-42, 45-46 in view Li ‘799 has been withdrawn. It was determined that the apparatus of Li is not configured to install a tubular heat exchanger in soil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
2/25/2022